Case 1:19-cv-07220 Document 2 Filed 08/01/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
Brian Ford Raytheon Company, et al.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Juan E. Monteverde
The Empire State Building, 350 Fifth Avenue, Suite 4405, NY, NY 10118
Tel.: (212) 971-1341

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. §§ 78n(a), 78t(a). Violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No [v]Yes oO

if yes, was this case Vol.[_] Invol. [[] Dismissed. No[_] Yes [_] Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No Yes [_]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ] 367 HEALTHCARE/
[ ] 110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | 1 625 DRUG RELATED [ ]422 APPEAL f P75 FALSE CLAIMS
[ } 120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY ceizupe OF PROPERTY 28 USC 158 { ]376 QUITAM
{ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC Bat { ]423 WITHDRAWAL [ ]400 STATE
[ } 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY + 1 g90 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ } 150 RECOVERY OF —_[ ] 380 FEDERAL INJURY PRODUCT { ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[1154 MEDICARE ACT _[ ] 345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD : ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING (885 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY | ]380 OTHER PERSONAL LABOR [ ] 864 HIA (139597) {sg 850 SECURITIES/
OF VETERAN'S { ] 862 PERSONAL INJURY - PROPERTY DAMAGE { ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE | 1710 FAIR LABOR [ 1863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ]864 SSID TITLE xvi
SUITS [ ] 720 LABOR/MGMT { } 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS. [ } 8980 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT { ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (US. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS { ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant} [ ] 893 ENVIRONMENTAL
[SSUOMS ECan (re eeeerae TTT TIRE ARTY es
[ ] 540 MANDAMU 895 FREEDOM OF
Lae hanes SECURITY ACT (ERISA) Meee FNFORMATION ACT
REAL PROPERTY [ ] 996 ARBITRATION
E12 YOUNG IMMIGRATION 899 ADMINISTRATIVE
[]210 LAND [ | 442 EMPLOYMENT PRISONER CIVIL RIGHTS C] 5

PROCEDURE ACT/REVIEW OR

CONDEMNATION — [ ] 443 HOUSING/ [1462 NATURALIZATION
{ ]220 FORECLOSURE era JCECAMOGATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & A [ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION

EJECTMENT DISABILITIES - | 1560 CIVIL DETAINEE ACTIONS t } bes Oe NNT OF
| ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ }245 TORT PRODUCT  []446 AMERICANS WITH

LIABILITY DISABILITIES -OTHER
{ ] 290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: &l yes CNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:19-cv-07220 Document 2 Filed 08/01/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original | 2 Removed from | 3, Remanded [| 4 Reinstated or C] 5 Transferred from []6 aa C17 fee
Proceeding State Court ror Reqpened (Speci Dist (Transferred) Magistrate Judge

Appellate
[| a. allparties represented Coun

C] b. At least one party

CI 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[11 u.S.PLAINTIFF [2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [14 ti CITIZEN OR SUBJECT OF A [13[13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: = [_] WHITE PLAINS [x] MANHATTAN

DATE 98/4/2019 ADMITTED TO PRACTICE IN THIS DISTRICT
08/1/20 NATURE OF ATTORNEY OF RECORD rT we
Ix} YES (DATE ADMITTED MoJanuary yr, 2007)
RECEIPT # Attorney Bar Code # JM-8169
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
